Citation Nr: 0906527	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for a service-connected skin disorder for the period 
of time prior to May 2, 2002.

4.  Entitlement to a total disability rating for compensation 
based upon  individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from April 
1952 to April 1956.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  That rating decision 
denied service connection for a liver disorder and denied 
entitlement to a disability rating in excess of 10 percent 
for the Veteran's service-connected skin disability.  The 
Veteran filed a timely notice of disagreement in November 
1996 and was provided a Statement of the Case (SOC) later 
that same month.  The next week, the Veteran's then-
authorized representative submitted a letter which stated 
that the Veteran had received the SOC and that he was moving 
out of state, but that he "does wish to pursue his case in 
the appeals process.  As soon as I am contacted, I will 
inform you of the Veteran's new address."  In September 
1997, the Veteran submitted a statement to the VA RO in 
Oakland, California which indicated his current address and 
requested a transfer of his file from the Hartford RO.  The 
Veteran's representative asserts that at this point a timely 
appeal was perfected with respect to these two issues, but 
was never forwarded to the Board.  The Board agrees.  See 
38 C.F.R. § 20.202 (A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information).  As such, the issue involving service 
connection for a liver disorder involves an original claim 
for service connection and the appeal has been pending since 
the date of the 1996 RO rating decision.

A September 2002 rating decision granted an increased 
disability rating of 50 percent from May 2, 2002, and from 60 
percent, from August 30, 2002, for the Veteran's service-
connected skin disability.  Since the Veteran perfected an 
appeal to the denial of a disability rating in excess of 10 
percent in the October 1996 RO rating decision, the issue of 
entitlement to a disability rating in excess of 10 percent 
for a service-connected skin disorder for the period of time 
prior to May 2, 2002, is presently also on appeal.  

Most recently an August 2004 rating decision denied service 
connection for type 2 diabetes mellitus and denied 
entitlement to TDIU.  These issues are also on appeal 

It is noted that the Veteran had requested a videoconference 
hearing with the Board.  That request was, however, withdrawn 
by his authorized representative in January 2009.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of type 2 diabetes 
mellitus.

2.  Diabetes mellitus was not manifest during active service, 
or during the first year after the Veteran separated from 
active service.

3.  The Veteran did not serve in Vietnam; he is not presumed 
to have been exposed to Agent Orange during service.

4.  There is no medical evidence linking the Veteran's 
current type 2 diabetes mellitus to active service.  

5.  There is no medical evidence of a current liver 
disability.  

6.  For the period of time prior to May 2, 2002 the Veteran's 
service-connected skin disorder was manifested by diffuse, 
scaly rash on the back, upper chest, feet, and scalp with 
itching and nervous manifestations.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2002).

2.  A liver disability was not incurred in, or aggravated by, 
active military service, and is not proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 
3.310(a) (2008).  

3.  The criteria for a 50 percent disability rating, but not 
higher, for a service-connected skin disorder have been met 
prior to May 2, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7806, 7813 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The issues involving service connection for a 
liver disorder and an increased rating for a skin disorder 
prior to May 2002 are on appeal from a 1996 rating decision, 
which is prior to the effective date of the VCAA.  
Nevertheless, the Veteran was provided notice in letters 
dated June 2002 and March 2004

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran was provided this notice 
in May 2007.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  This notice was not provided as the 
Veteran's appeal stems from a 1996 rating decision.  However, 
review of the record does reveal that the Veteran has been 
provided the applicable rating criteria for his service-
connected skin disability in the November 1996 statement of 
the case.  Accordingly, he is reasonably expected to 
understand what type of evidence is required to substantiate 
his claim.  

With respect to a claim for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran has not 
been accorded a VA Compensation and Pension examination with 
respect to his claims for service connection for diabetes 
mellitus and a liver disability.  Nevertheless, no 
examination is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, there is no medical evidence of any 
current liver disability and no evidence of diabetes mellitus  
within decades of the veteran separating from active service.  
There is no medical evidence suggesting a link between the 
current diabetes mellitus and military service.  
Additionally, the Veteran has not indicated that there is any 
outstanding evidence, to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: private 
medical records, Social Security records; service treatment 
records; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the Veteran's claims.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2008).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2008); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Specific chronic diseases may be presumed to have been 
incurred during active military service if they are manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  This is commonly referred 
to as presumptive service connection.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310 (2008).  This is 
commonly referred to as "secondary" service connection as 
the claimed disability has been caused secondary to a 
service-connected disability.  Any additional impairment of 
earning capacity resulting from a service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, also warrants compensation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered a part of the original 
condition.  Id.  In this respect, the Board notes that 
service connection is currently in effect for a skin 
disability at a 60 percent disability rating.  

A.  Diabetes Mellitus

Diabetes mellitus may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  This is commonly referred to as 
presumptive service connection.  

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for type 2 diabetes.  Presumptive 
service connection for this disability as a result of Agent 
Orange exposure is warranted if the requirements of Sec. 
3.307(a)(6) are met provided that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2008).

Type 2 diabetes mellitus, may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange if it manifests to a degree of 
10 percent or more at any time after service provided that 
the veteran was exposed, either directly or presumptively, to 
Agent Orange in service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).  

In this case, the determinative issues presented by the claim 
are (1) whether the Veteran had diabetes mellitus during 
service, within a year of separation from service, or was 
exposed to Agent Orange during service; (2) whether he 
currently has diabetes mellitus; and, if so, (3) whether the 
current disability is etiologically related to the alleged 
Agent Orange exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

The medical evidence of record clearly establishes that the 
Veteran has a current diagnosis of type 2 diabetes mellitus.  
Review of the VA medical evidence of record reveals diagnoses 
of diabetes mellitus dating back to approximately 1995.  That 
the Veteran has a current disability, diabetes mellitus, is 
not at issue.  Rather the Veteran's claim for service 
connection fails because of a complete lack of evidence 
linking the claimed disability to his active service.  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)(emphasis 
added).  Service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525). 

The evidence of record clearly establishes that the Veteran 
served in the Navy from April 1952 to April 1956.  Review of 
the Veteran's service treatment records does not reveal any 
diagnosis of diabetes mellitus during service.  Review of all 
of the medical evidence of record does not indicate that 
diabetes mellitus was diagnosed, or became manifest, within 
the first year after the Veteran separated from military 
service.  Rather, the medical evidence of record reveals that 
the Veteran was first diagnosed with diabetes mellitus 
decades after he separated from service.  

The Veteran has generally asserted that he warrants service 
connection for type 2 diabetes mellitus on the basis of 
exposure to Agent Orange during service.  However, in his 
February 2004 written statement, the Veteran stated that "I 
request service connection for type 2 diabetes due to service 
in Korea / Agent Orange.  I was in Korea in 1954-1955 time 
frame.  I was in the U.S. Navy and were close to shore.  I 
never actually went ashore."  These circumstances of the 
Veteran's service are verified by the copy of his discharge 
papers, DD 214, which are of record.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for type 2 diabetes mellitus.  
The Veteran did not serve in Vietnam within the period of 
time contemplated by the controlling law, 38 U.S.C. §  
1116(f).  As such he is not presumed to have been exposed to 
Agent Orange during service.  There is no evidence of a 
diagnosis of diabetes mellitus during service, or the first 
year after service.  There is no medical evidence linking the 
Veteran's current diabetes mellitus to service, or his 
service-connected skin disability.  Accordingly, service 
connection for type 2 diabetes mellitus must be denied. 

B.  Liver Disorder

The Veteran claims entitlement to service connection for a 
liver disorder.  Specifically his claim is one of secondary 
service connection.  The Veteran asserts that his service-
connected skin disability was treated with the medication 
"Griseofulvin" and that this resulted in him developing a 
liver disability.  

The evidence of record clearly establishes that the Veteran 
was treated for skin symptoms during service.  Service 
connection has been in effect for a skin disability since 
1968.  VA medical records do establish that the Veteran's 
service-connected skin disability was treated with 
Griseofulvin for many years.  A May 1995 VA dermatology 
treatment record states that the Veteran was "complaining of 
photosensitivity due to treatment with Griseofulvin   . . . 
despite being off Griseofulvin x many years."  

In August 1996, a VA skin examination of the Veteran was 
conducted in conjunction with the Veteran's claim for an 
increased disability rating.  The Veteran reported that he 
had been taking Griseofulvin to treat his service-connected 
skin disability until the prior year when he was instructed 
to stop because his liver function test (LFT) was elevated.  
An abdominal ultrasound test was conducted and revealed an 
impression of "hepatosplenomegaly with coarse liver 
echogenic pattern suggestive of hepatocellular disease."  
The diagnosis on the skin examination report stated 
"increased LFTs, cannot rule out hepatitis secondary to 
complication of Griseofulvin treatment."  

This examination report is the only indication of a possible 
liver related complication resulting from the treatment of 
the Veteran's service-connected skin disability.  The Board 
notes that there is no confirmed diagnosis of a liver 
disability of record.  Rather, a November 2001 VA treatment 
record clearly indicates that laboratory testing was 
conducted and the Veteran's liver function tests were normal 
at that time.  A considerable amount of VA medical treatment 
records from 1996 to the present have been obtained.  These 
records show that the Veteran receives regular medical 
treatment for a variety of medical disabilities such as 
hypertension, coronary artery disease, renal disease, 
diabetes mellitus, diabetic neuropathy, as well as his 
service-connected skin disorder.  However, in all of these 
medical records, spanning over a decade since the 1996 VA 
examination report, there is no diagnosis of any liver 
disability of record.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for a liver disability.  Simply 
put, the medical evidence of record does not show a diagnosis 
of any current liver disability.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  . 
. .  In the absence of proof of present disability there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, service connection must be denied.  

III.  Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

A September 2002 rating decision granted an increased 
disability rating of 50 percent from May 2, 2002, and from 60 
percent from August 30, 2002, for the Veteran's service-
connected skin disability.  The 60 percent disability rating 
is the maximum assignable disability rating under the current 
rating criteria.  38 C.F.R. § 4.118, Diagnostic Code 7806, 
7813 (2008).  As noted in the introduction section, the 
Veteran's claim for a disability rating in excess of 10 
percent for his service-connected skin disorder has remained 
on appeal since the October 1996 rating decision denied an 
increased rating.  Accordingly, the issue remaining on appeal 
is entitlement to a disability rating in excess of 10 percent 
for the service-connected skin disorder for the period of 
time prior to May 2, 2002, the effective date of the 50 
percent disability rating.  The Veteran did not disagree with 
the RO's determination that a 50 percent rating was warranted 
from May 2, 2002, and that the assignment of a 60 percent 
rating was warranted from August 30, 2002 (the effective date 
of revised criteria for evaluating skin disabilities).    

During the course of this appeal the criteria for rating skin 
disabilities were revised effective August 30, 2002,  See 67 
Fed. Reg. 58448 (July 31, 2002).  The revised criteria cannot 
be applied prior to the effective date and, as such, the 
prior regulations and rating criteria are applicable for the 
period of time covered by this appeal.  

Under the prior rating criteria the Veteran's service-
connected dermatophytosis was rated under Diagnostic Code 
7813, however under the old regulations most skin disorders 
were rated by analogy under the diagnostic code for eczema.  
38 C.F.R. § 4.118 (1995).  For the period of time prior to 
May 2, 2002 the service connected dermatophytosis was rated 
by analogy at a 10 percent disability rating which 
contemplated a skin disorder with exfoliation, exudation, or 
itching if involving an exposed surface or extensive area.  A 
30 percent rating contemplated constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating, the highest rating assignable based under this code, 
contemplated ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or being 
exceptionally repugnant.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7806 (1995). 

VA treatment records dated in April 1996 reveal that the 
Veteran had a skin rash of the chest and back manifested by 
diffuse mild erythema and scale.  In August 1996, a VA 
Compensation and Pension examination of the Veteran was 
conducted.  The Veteran reported recent expansion of his skin 
rash with a change in medication.  He reported that it was 
itchy, burning, and at times painful.  Physical examination 
revealed erythematous, diffuse, scaly rash on the back, upper 
chest, feet, and scalp.  There was indication of itching and 
nervous manifestations.  Other VA treatment records contained 
cursory assessments of the Veteran's skin condition and 
references to prescribed medications.  The most detailed 
description of the Veteran's skin condition was contained in 
the above-referenced VA examination report.  

The Board finds that the evidence of record reveals that 
prior to May 2, 2002, the Veteran's service-connected skin 
disorder most nearly approximated the criteria contemplated 
by a 50 percent disability rating. While ulceration and 
crusting were not noted, the Veteran's rash was extensive and 
nervous manifestations were present.  This more nearly meets 
the criteria for a 50 percent rating.  38 C.F.R. §§ 4.118, 
Diagnostic Codes 7806, 7813 (1995).  Accordingly, a 50 
percent disability rating, is granted for the Veteran's 
service-connected skin disorder for the period of time prior 
to May 2, 2002.  This was the highest schedular evaluation 
available for his disability under the criteria in effect 
prior to August 30, 2002.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for type 2 diabetes mellitus is denied.

Service connection for a liver disorder is denied.  

A disability rating of 50 percent, and not in excess thereof, 
is granted for  a service-connected skin disorder for the 
period of time prior to May 2, 2002, subject to the law and 
regulations governing the payment of monetary awards.  


REMAND

The applicable criteria provide a total rating based on 
individual unemployability where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2008).

In this case, the record shows that service connection has 
been established for a skin disorder which is currently rated 
at a 60 percent disability rating.  This is the veteran's 
only service-connected disability.  Accordingly, the veteran 
does meet the threshold rating criteria for consideration for 
a TDIU rating under 38 C.F.R. § 4.16(a).  

The October 2004, VA Vocational Evaluation Report is very 
equivocal.  It indicates that the Veteran has impaired 
employability and has serious limitations associated with his 
service-connected skin disability.  However, the report also 
refers to many other nonservice connected disabilities and 
the Veteran's age as major factors in his unemployability.  
Also, the SSA disability determination of record indicates 
employment disability resulting from a back disability, with 
no mention of skin symptoms.  Finally, although the Veteran's 
service-connected skin disability is presently rated at a 60 
percent disability rating based upon the findings of a July 
2002 VA Compensation and Pension examination, more recent VA 
treatment records do not show extensive treatment for, or 
symptoms of, the skin disability when compared to such 
nonservice connected disabilities as diabetes mellitus, and 
hypertension.  As such, a VA examination of the Veteran is 
warranted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA and that  VA is required to make reasonable 
efforts to help a veteran obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body. Therefore, the 
RO should request all VA medical records pertaining to the 
veteran that are dated from May 25, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
Veteran's VA medical treatment records 
for the period of time from May 25, 2007, 
to the present.  

2.  The veteran should be accorded a VA 
skin examination.  The report of 
examination should include a detailed 
account of all manifestations of rash and 
skin disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate the present severity of the 
Veteran's service-connected skin 
disability and the impact of the Veteran's 
skin disability on his employability.  
Specifically, does the Veteran's service-
connected skin disability alone render the 
Veteran unable to secure or follow a 
substantially gainful occupation taking 
into account he is a high school graduate, 
with two years of college, and that his 
work experience entails working as a truck 
driver?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  Following the above, readjudicate the 
issue of TDIU.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


